



Exhibit 10.2


RESTRICTED STOCK UNIT AWARD AGREEMENT
PURSUANT TO
ALTISOURCE’S 2009 EQUITY INCENTIVE PLAN AND
2019 ANNUAL INCENTIVE PLAN


Altisource Portfolio Solutions S.A., a Luxembourg société anonyme (together with
its subsidiaries and affiliates, “Altisource” or the “Company”), hereby grants
to [Employee Name] (the “Employee”) an award of restricted stock units (the
“Restricted Stock Units” or “RSUs”) for shares of Altisource common stock, par
value $1.00 per share (“Shares”), on the terms and conditions set forth herein
(the "RSU Award”). Each RSU represents a right for Employee to receive one
Share, subject to the fulfillment of the vesting conditions and other conditions
set forth in the attached Appendix A.
This RSU Award is granted pursuant to Altisource’s 2009 Equity Incentive Plan,
as amended (the “2009 Plan”) and the Company’s 2019 Annual Incentive Plan. The
RSU Award is subject to all of the terms and conditions contained in this
Restricted Stock Unit Award Agreement (the “Agreement”), including the terms and
conditions contained in the attached Appendix A as well as the 2009 Plan.
Subject to the provisions of Appendix A and of the 2009 Plan, the principal
features of this RSU Award are as follows:
Number of RSUs:
  
________
 
 
Grant Date:
  
February 26, 2020
 
 
Vesting Schedule:
  
50% of the RSU Award will vest on February 26, 2021 and
the remaining 50% on February 26, 2022

As provided in the 2009 Plan and in this Agreement, this RSU Award or a portion
thereof may terminate or be forfeited before the scheduled vesting date(s) of
the RSU Award upon the occurrence of certain events (for example, if Employee
resigns or is terminated before the date this RSU Award is fully vested).
Important additional information on vesting and forfeiture of the RSU Award is
contained in Section 6 of Appendix A.


This RSU Award is conditioned upon Employee’s execution of this Agreement. If
the Agreement is not executed by Employee by XX, 2020, the RSU Award will be
cancelled, resulting in the forfeiture of the portion of Employee’s 2019 Annual
Incentive Compensation Award that was to have been paid in RSUs.


[Signature page follows]


Page 1 of 9

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Company and Employee have executed this Agreement, to be
effective as of the date first above written.
 
Altisource Portfolio Solutions S.A.                    Altisource Portfolio
Solutions S.A.
williambshepro.jpg [williambshepro.jpg] gregoryjritts.jpg [gregoryjritts.jpg]
By: ________________________                    Attested by:
_____________________
William B. Shepro                            Gregory J. Ritts
Chief Executive Officer                            Corporate Secretary
My signature below indicates that I understand that this RSU Award is (1)
subject to all of the terms and conditions as indicated in the attached Appendix
A and set forth in the 2009 Plan and (2) not considered salary, nor is it a
promise for future grants of equity awards.
By signing below, I also confirm my earlier agreement for [ %] of my 2019 Annual
Incentive Compensation Award to be paid in RSUs, notwithstanding any term to the
contrary in my employment agreement, and I waive any claims related thereto.
 
 
 
 
Employee
 
 
 
 
 
 
 
 
 
 
 
 
Employee Name
 
 
 
 
 



Page 2 of 9

--------------------------------------------------------------------------------







APPENDIX A
TERMS AND CONDITIONS OF RSU AWARD


1. Grant of RSU Award.
The Company hereby grants to the Employee an RSU Award with respect to the
number of RSUs set forth on page 1 of this Agreement, subject to all the terms
and conditions of this Agreement and the 2009 Plan.
2. Vesting Schedule.
As set forth on page 1, fifty percent (50%) of the RSUs shall vest on each of
the first and second anniversaries of the Grant Date. Except as provided in
Section 4 and Section 8 below, RSUs will not vest unless the Employee is, at the
time of vesting, an employee of the Company and not under a notice of
resignation.
3. Shareholder Rights; Dividend Equivalent Rights.
A. Shareholder Rights.
RSUs are an unfunded promise to deliver Shares (or cash, if so determined
pursuant to Section 5 Subsection B) in the future if the requirements of the RSU
Award and the 2009 Plan are met. Prior to issuance of Shares, if any, to the
Employee in settlement of the RSU Award pursuant to Section 5 below, the
Employee has no ownership rights in Shares or shareholder rights.
B. Dividend Equivalents.
Each RSU shall include dividend equivalent rights that entitle the Employee,
simultaneously upon the settlement of the RSU pursuant to Section 5 below, to
receive a cash payment equal to any dividends declared on a Share (“Dividend
Equivalents”) from the Grant Date through the day immediately before the
issuance date of the Share in settlement of the RSU. If for any reason, the
Employee does not become entitled to receive a Share in settlement of an RSU,
the Employee will forfeit the dividend equivalent rights associated with such
RSU. Dividend Equivalents shall not accrue interest. For the avoidance of doubt,
Employee shall have no right to receive the Dividend Equivalents unless and
until the associated RSUs vest.
C. Non-Transferability of the RSU Award.
This RSU Award is nontransferable and neither the RSU Award nor the RSUs may be
assigned, transferred, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to execution, attachment or
similar process. Any attempted assignment, transfer, pledge, hypothecation or
other disposition of the RSU Award contrary to the provisions hereof, and the
levy of any execution, attachment or similar process upon the RSU Award, shall
be null and void and without effect.
D. RSUs Are Unfunded and Unsecured.
RSUs are an unfunded and unsecured promise to deliver Shares in the future (or
cash, if so determined pursuant to Section 5 Subsection B), subject to the terms
of this Agreement and the 2009 Plan. The Employee’s rights under this Agreement
are no greater than an unsecured, general creditor of the Company.


Page 3 of 9

--------------------------------------------------------------------------------





4. Termination of RSU Awards.
If, prior to vesting of the entire RSU Award, the Employee's employment
terminates, the RSU Award shall terminate in accordance with the 2009 Plan
except as follows:
A.
by the Company for Cause or termination of employment by the Employee (other
than by reason of Retirement), then the RSU Award shall terminate and all
unvested RSUs shall be forfeited by the Employee as of the date of termination
of employment or, in the case of the Employee’s resignation, on the date the
Employee provides notice of his or her resignation.

B.
by the Company without Cause or by reason of Retirement, death or Disability of
the Employee, then all unvested RSUs shall vest thirty (30) days after the date
of such termination of employment.

C.
In no event shall the granting of the RSU Award or its acceptance by the
Employee give or be deemed to give the Employee any right to continued
employment by the Company.

5. Settlement of RSUs.
A.
Subject to Section 7.B, each vested RSU shall be settled in one Share (less
applicable tax withholdings), as soon as practicable and no later than the March
15th following the calendar year in which the RSU vests pursuant to Section 2 or
4 of this Agreement.

B.
Notwithstanding the foregoing or any other provision of this Agreement, and
subject in all cases to the terms of the 2009 Plan then in effect, the Company
reserves the right to settle the Employee’s RSUs by a lump sum cash payment
equal to then fair market value (as determined pursuant to Section 7) of the
settled Shares (less applicable tax withholdings).

6. Conditions upon Termination of Employment; Claw-back Policy.
A.
For the Restrictive Period, the Employee shall not: (i) solicit, directly or
indirectly, any employee of the Company to leave the employ of the Company for
employment, hire, or engagement as an independent contractor elsewhere, (ii)
solicit the sale of competitive goods or services from any customer, supplier,
licensee, or business relation of the Company with which Employee had material
contact (as that term is defined at O.C.G.A. § 13-8-51(10)) or solicit the
aforementioned categories of entities to reduce their relationships with the
Company or (iii) share, reveal or utilize any Confidential Information of the
Company except as otherwise expressly permitted in writing by the Company.

B.
For the Restrictive Period, the Employee shall be available at reasonable times
to provide information to the Company at the request of the Company’s management
with respect to phases of the business with which he/she was actively connected
during his/her employment, but such availability shall not be required during
usual vacation periods or periods of illness or other incapacity or without
reasonable compensation and cost reimbursement.

C.
In the event that the Employee fails to comply with any of the promises made in
this Section 6, then in addition to and not in limitation of any and all other
remedies available to the Company at law or in equity (a) RSUs, to the extent
then unvested, will be immediately forfeited by the Employee and returned to the
Company and (b) the Employee will be required to immediately deliver to the
Company an amount (in cash or in Shares) equal to the amount of the market value
of any Shares that have been issued to the Employee in settlement of a vested
RSU (“Share Value”) at any time (or cash, if applicable) from one hundred eighty
(180) days prior to the date of termination of employment to one hundred eighty
(180) days after the date when the Company learns that the Employee has not
complied with any such promise. The Employee will deliver such Share Value
amount to the Company on such terms and conditions as may be required by the
Company. The Company will be entitled to enforce this repayment obligation by
all legal means available, including, without limitation, to set off the Share
Value amount and any other damage amount against any amount that might be owed
to the Employee by the Company. The Employee acknowledges that in the event that
the covenants made in this Section



Page 4 of 9

--------------------------------------------------------------------------------





6 are not fulfilled, the damage to the Company would be irreparable. The
Company, in addition to any other remedies available to it, including, without
limitation, the remedies set forth in this Section 6, shall be entitled to
injunctive relief against the Employee’s breach or threatened breach of said
covenants. Employee specifically agrees that the subsidiaries and affiliates of
Altisource are intended beneficiaries of the restrictions contained in this
Section 6 and that those subsidiaries and affiliates have the right to enforce
the terms of this Section 6.
D.
The Employee acknowledges that the Company would not have awarded the RSUs to
the Employee under this Agreement absent the Employee’s agreement to be bound by
the covenants made in this Section 6.

E.
The RSUs shall be subject to any claw-back policy implemented by the Board of
Directors of the Company or any Successor Entity.

7. Income Taxes.
A. Generally.
Except as provided in the next sentence, the Company shall withhold and/or
receive the return of a number of Shares having a fair market value equal to the
taxes that the Company determines it is required to withhold under applicable
tax laws with respect to the RSUs (with such withholding obligation determined
based on any applicable minimum statutory withholding rates), in connection with
the vesting of RSUs. In the event the Company cannot (under applicable legal,
regulatory, listing or other requirements) satisfy such tax withholding
obligation in such method or the parties otherwise agree in writing, then the
Company may satisfy such withholding by any one or combination of the following
methods: (i) by requiring the Employee to pay such amount by check or wire
transfer; (ii) by deducting such amount out of any other compensation otherwise
payable to the Employee; and/or (iii) by allowing the Employee to surrender
shares of Common Stock of the Company which (a) in the case of shares initially
acquired from the Company (upon exercise of a stock option or otherwise), have
been owned by the Employee for such period (if any) as may be required to avoid
a charge to the Company’s earnings, and (b) have a fair market value on the date
of surrender equal to the amount required to be withheld. For these purposes,
the fair market value of the Shares to be withheld or repurchased, as
applicable, shall be determined using the opening price of the Shares on the
date that the amount of tax to be withheld is to be determined or, if such date
falls on a day on which the NASDAQ Global Select Market is not open for active
trading, using the opening price of the Shares on the next active trading day.
B. Section 409A.
The intent of the parties is that payments and benefits under this Agreement
comply with or otherwise be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended and the regulations promulgated thereunder (the
“Code”), and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted either to be exempt from or in compliance therewith. If any
provision of this Agreement (or any award of compensation or benefits provided
under this Agreement) would cause the Employee to incur any additional tax or
interest under Section 409A of the Code, the Company may reform such provision
to comply with 409A. Notwithstanding the foregoing, Employee is solely
responsible for any tax consequences Employee may incur under Code Section 409A
and none of Altisource, its subsidiaries or any of their respective directors,
officers, employees, agents or shareholders shall have any obligation to
indemnify or hold Employee harmless from such taxes. If and to the extent any
Shares that become vested and issuable under this RSU Award on account of the
Employee’s Retirement constitute deferred compensation subject to Code 409A,
such issuance shall occur when the Employee has incurred a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h)
(“Separation from Service”). Notwithstanding the foregoing, if at the time of
the Employee’s Separation from Service, the Employee is a “specified employee”
within the meaning of Treasury Regulation Section 1.409A-1(i), such Shares shall
be issued to the Employee on the first business day of the seventh month
following the Employee’s Separation from Service.


Page 5 of 9

--------------------------------------------------------------------------------





8. Corporate Transactions; Change of Control/Restructuring Event.
A. Corporate Transactions
If there shall be any change in the Shares, through merger, consolidation,
reorganization, recapitalization, stock dividend, stock split, spin off of one
or more subsidiaries or other change in the corporate structure, appropriate
adjustments shall be made by the Board of Directors in its discretion in the
aggregate number and kind of Shares subject to the 2009 Plan and the number and
kind of Shares subject to the RSU Award.
B. Change of Control/Restructuring Event
(1)
If a Change of Control/Restructuring Event occurs, the Board of Directors shall
have the right to make appropriate adjustments, including, without limiting the
generality of the foregoing, by (i) allowing the RSUs to continue in full force
and effect in accordance with the terms hereof, (ii) issuing an award of shares
in the Successor Entity of equivalent value and with similar terms and vesting
pattern, as reasonably determined by the Board of Directors, (iii) cancelling
the award for consideration (as the Board of Directors sees as equitable) which
may equal the value of the consideration to be paid in the Change of
Control/Restructuring Event to holders of Shares, or (iv) providing for vesting
and settlement of the RSUs immediately prior to, and conditioned on
consummation, of the Change of Control/Restructuring Event.

(2)
To the extent the Successor Entity allows the RSUs to continue in full force and
effect in accordance with the terms hereof, the vesting schedule set forth in
Section 2 will continue to apply (subject to the accelerated vesting provisions
of Section 4); provided that, in such case, the Compensation Committee shall
have the right in its discretion to make appropriate adjustments to avoid an
expansion or reduction in the value of the award, including, with the consent of
the Successor Entity, equitably converting the consideration to be received upon
the vesting of the RSUs to common stock of the Successor Entity.

(3)
Notwithstanding any provision of Section 8 Subsection B(1) and B(2) to the
contrary, in the event a Change of Control/Restructuring Event occurs, if the
RSUs are not assumed or replaced by the Successor Entity on terms deemed by the
Compensation Committee to be appropriate, then the Compensation Committee shall
have the right to (i) provide for vesting and settlement of the RSUs immediately
prior to, and conditioned on consummation, of the Change of
Control/Restructuring Event or (ii) to the extent the Successor Entity allows
the RSUs to stay in place, to make appropriate adjustments to avoid an expansion
or reduction in the value of the award.

(4)
For the avoidance of doubt, in the event the Employee remains employed with the
Successor Entity for purposes of this Agreement, he/she will be deemed to remain
employed as if he/she continued employment with the Company such that the
employment termination provisions applicable to the RSU Award shall not be
invoked unless and until his/her employment with such Successor Entity shall
terminate.

9. Payment of Expenses and Compliance with Laws.
The Company shall reserve and keep available such number of Shares as will be
sufficient to satisfy the requirements of this Agreement, shall pay all original
issue and/or transfer taxes with respect to the issue and/or transfer of Shares
pursuant hereto and all other fees and expenses necessarily incurred by the
Company in connection therewith and will from time to time use its best efforts
to comply with all laws and regulations which, in the opinion of counsel for the
Company, shall be applicable thereto.
10. Additional Conditions
A.
The Employee hereby represents and covenants that (a) any Share acquired upon
the vesting of the RSU Award will be acquired for investment and not with a view
to the distribution thereof within the meaning of the Securities Act of 1933, as
amended (the "Securities Act"), unless such acquisition has been registered
under the Securities Act and any applicable state securities law; (b) any
subsequent



Page 6 of 9

--------------------------------------------------------------------------------





sale of any such Shares shall be made either pursuant to an effective
registration statement under the Securities Act and any applicable state
securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws; and (c) if requested by the
Company, the Employee shall submit a written statement, in form satisfactory to
the Company, to the effect that such representation (x) is true and correct as
of the date of acquisition of any Shares hereunder or (y) is true and correct as
of the date of any sale of any such Shares, as applicable. As a further
condition precedent to the delivery to the Employee of any Shares subject to the
RSU Award, the Employee shall comply with all regulations and requirements of
any regulatory authority having control of or supervision over the issuance of
the Shares and, in connection therewith, shall execute any documents which the
Company shall in its sole discretion deem necessary or advisable.
B.
The RSU Award is subject to the condition that if the listing, registration or
qualification of the Shares subject to the RSU Award upon any securities
exchange or under any law, or the consent or approval of any governmental body,
or the taking of any other action is necessary or desirable as a condition of,
or in connection with, the vesting or delivery of the Shares hereunder, the
Shares subject to the RSU Award shall not vest or be delivered, in whole or in
part, unless such listing, registration, qualification, consent or approval
shall have been effected or obtained, free of any conditions not acceptable to
the Company. The Company shall use reasonable efforts to effect or obtain any
such listing, registration, qualification, consent or approval.

11. Definitions.
A.
As used herein, the term “Board of Directors” shall mean the Board of Directors
or Compensation Committee of Altisource or any Successor Entity, as applicable,
and the term “Compensation Committee” shall mean the Compensation Committee of
the Board of Directors of Altisource.

B.
As used herein, the term “Cause” shall mean, as reasonably determined by the
Board of Directors (excluding the Employee, if he/she is then a member of the
Board of Directors), either (i) any willful or grossly negligent conduct
(including but not limited to fraud or embezzlement) committed by the Employee
in connection with the Employee’s employment by the Company, which conduct in
the reasonable determination of the Board of Directors has had or will have a
material detrimental effect on the Company’s business, or (ii) the Employee’s
conviction of, or entering into a plea of nolo contendere to, a felony involving
fraud or embezzlement, whether or not committed in the course of the Employee’s
employment with the Company. For avoidance of doubt, termination of employment
as a result of a business reorganization or reduction in force will be deemed
termination without Cause for purposes of the RSU Award.

C.
As used herein, “Change of Control/Restructuring Date” shall mean either the
date which includes the “closing” of the transaction which makes a Change of
Control/Restructuring Event effective if the Change of Control/Restructuring
Event is made effective through a transaction which has a “closing” or the date
a Change of Control/Restructuring Event is reported in accordance with
applicable law as effective to the Securities and Exchange Commission if the
Change of Control/Restructuring Event is made effective other than through a
transaction which has a “closing.”

D.
As used herein, a “Change of Control/Restructuring Event” shall mean (i) the
acquisition by any person or entity, or two or more persons and/or entities
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934), of outstanding shares of voting stock of the Company at any time if after
giving effect to such acquisition, and as a result of such acquisition, such
person(s) or entity(ies) own more than fifty percent (50%) of such outstanding
voting stock, (ii) the sale in one or more transactions of substantially all of
the Company’s assets to any person or entity, or two or more persons and/or
entities acting in concert, or (iii) the merger, consolidation or similar
transaction resulting in a reduction of the interest in the Company’s stock of
the pre-transaction stockholders to less than fifty percent (50%) of the
post-transaction ownership. Notwithstanding anything herein to the contrary, the
definition of Change of Control Event set forth herein shall not be broader than
the definition of “change in control



Page 7 of 9

--------------------------------------------------------------------------------





event” as set forth under Section 409A of the Internal Revenue Code of 1986, as
amended, and the guidance promulgated thereunder, and if a transaction or event
does not otherwise fall within such definition of change in control event, it
shall not be deemed a Change in Control for purposes of this Agreement.
E.
As used herein, “Confidential Information” means all non-public, commercially
valuable information relating to Company, including any of its customers,
vendors, and affiliates, of any kind whatsoever; know-how; experience;
expertise; business plans; ways of doing business; business results or
prospects; financial books, data and plans; pricing; supplier information and
agreements; investor or lender data and information; business processes (whether
or not the subject of a patent), computer software and specifications therefore;
leases; and any and all agreements entered into by Company or its affiliates and
any information contained therein; database mining and marketing; customer
relationship management programs; any technical, operating, design, economic,
client, customer, consultant, consumer or collector related data and
information, marketing strategies or initiatives and plans which at the time or
times concerned is either capable of protection as a trade secret or is
considered to be of a confidential nature regardless of form. Confidential
Information shall not include: (i) information that is or becomes generally
available to the public other than as a result of a disclosure in breach of this
Agreement, (ii) information that was available on a non-confidential basis prior
to the date hereof or becomes available from a person other than the Company who
was not otherwise bound by confidentiality obligations to the Company and was
not otherwise prohibited from disclosing the information or (iii) Confidential
Information that is required by law to be disclosed, in which case, the Employee
will provide the Company with notice of such obligation immediately to allow the
Company to seek such intervention as it may deem appropriate to prevent such
disclosure including and not limited to initiating legal or administrative
proceedings prior to disclosure. As used herein, the term “Disability” shall
mean a physical or mental impairment which, as reasonably determined by the
Board of Directors, renders the Employee unable to perform the essential
functions of his employment with the Company, even with reasonable accommodation
that does not impose an undue hardship on the Company, for more than one hundred
and eighty (180) days in any twelve (12) month period, unless a longer period is
required by federal or state law, in which case that longer period would apply.

F.
As used here, “Restrictive Period” shall mean a period of one (1) year following
the Employee’s departure from the Company; provided however that if the Employee
previously executed one or more equity award agreements with the Company
containing a longer restrictive period, such restrictive period shall apply.

G.
As used herein, the term “Successor Entity” means the person that is formed by,
replaces or otherwise survives the Company as a result of a transaction, series
of transaction or restructuring with the effect that the Company ceases to
exist.

H.
Capitalized terms used but not defined in this Agreement shall have the meanings
set forth in the 2009 Plan.

12. Amendment.
In the event that the Board of Directors amends the 2009 Plan under the
provisions of Section 9 of the 2009 Plan and such amendment shall modify or
otherwise affect the subject matter of this Agreement, this Agreement shall, to
that extent, be deemed to be amended by such amendment to the 2009 Plan. The
Company shall notify the Employee in writing of any such amendment to the 2009
Plan and this Agreement as soon as practicable after its approval.
Notwithstanding any other provision of this Agreement or the 2009 Plan, the
Employee’s rights under this Agreement may not be amended in a way that
materially diminishes the value of the award without the Employee’s consent to
the amendment.


Page 8 of 9

--------------------------------------------------------------------------------





13. Construction.
In the event of any conflict between the 2009 Plan and this Agreement, the
provisions of the 2009 Plan shall control. This Agreement shall be governed in
all respects by the laws of the State of Georgia. No provision of this Agreement
shall limit in any way whatsoever any right that the Company may otherwise have
to terminate the employment of the Employee at any time.
If any provision of this Agreement is held to be unenforceable, then this
provision will be deemed amended to the extent necessary to render the otherwise
unenforceable provision, and the rest of this Agreement, valid and enforceable.
If a court declines to amend this Agreement as provided herein, the invalidity
or unenforceability of any particular provision thereof shall not affect the
other provisions hereof, and this Agreement shall be construed in all respects
as if such invalid or unenforceable provision had been omitted.
Except as otherwise required by applicable law, rule or regulation, the Board of
Directors shall have full discretion with respect to any actions to be taken or
determinations to be made in connection with this Agreement (including, without
limitation, any determination with regard to Section 3, Section 6 Subsection C
and Section 8), and its determinations shall be final, binding and conclusive.
14. Entire Agreement.
This Agreement, together with the 2009 Plan, constitutes the entire agreement
between the Company and the Employee and supersedes all other discussions,
correspondence, representations, understandings and agreements between the
parties, with respect to the subject matter hereof.
15. Headings.
The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed a part hereof.
16. Confirming Information.
By accepting this Agreement, either through electronic means or by providing a
signed copy, the Employee (i) acknowledges and confirms that he/she has read and
understood the 2009 Plan and this Agreement and (ii) acknowledges that
acceptance through electronic means is equivalent to doing so by providing a
signed copy.






Page 9 of 9